DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (polypeptides) and SEQ ID 1 without traverse in the reply filed on 30 Dec, 2020.  SEQ IDs 1 and 2 were both found to be novel and unobvious in the office action of 4 Feb, 2021.

Claims Status
Claims 1, 3, 4, and 6-24 are pending.
Claims 1, 13, and 16-19 have been amended.
Claims 12, 21, and 22 are allowed.
Claims 23 and 24 are new.
Claims 8-11, 14-20, 23, and 24 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1, 3, 4, 6, 7 and 13 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon is hereby withdrawn due to amendment.

The rejection of claims 1, 3, 4, 6, 7 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to uncertainty of the structural requirements for binding to certain polypeptides is hereby withdrawn due to amendment.

The rejection of claims 1, 3, 4, 6, 7 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the addition of new matter is hereby withdrawn due to amendment.

The rejection of claims 1, 3, 4, 6, 7 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to what a variable domain was is hereby withdrawn due to amendment.

The rejection of claim(s) 1, 3, 4, 6, 7 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Caswell et al (FEMS Microbiol. Lett. (2010) 3030(1) p61-68) with evidentiary support from McNitt et al (Mol. Microbiol. (2019) 112(3) p800-819) is hereby withdrawn due to amendment.

The rejection of claims 1, 3, 4, 6, and 7 on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 6,953,839 is hereby withdrawn due to amendment.

The rejection of claims 1, 3, 4, 6, and 7 on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,238,783 is hereby withdrawn due to amendment.

The rejection of claims 1, 3, 4, 6, and 7 on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,544,780 is hereby withdrawn due to amendment.

Claims 1, 3, 4, 6, and 7 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,700,731

New Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 4 require that the protein come from a group A streptococcus, with claim 4 requiring that it come from S. pyrogenes.  As evidenced by Seo et al (J. Biol. Chem. (2010) 285(40) p31046-31054) the Scl2 polypeptides, required by claim 1 (Scl2.28 is an Scl2 polypeptide), are from S. pyrogenes.  This means these claims are not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al (J. Biol. Chem. (2010) 285(40) p31046-31054) with evidentiary support from McNitt et al (Mol. Microbiol. (2019) 112(3) p800-819, previously cited).

st column, 3d paragraph), which adds an integrin binding capability to the polypeptide (title).  This sequence is found in the sequence of Scl1.41 given by applicants (paragraph 42 of the specification), so reads on “modified to include an integrin recognition sequence from the CL-domain of the streptococcal Scl1.41 protein.”  Mention is made of the variable domain and the CL domain (p31046, 2nd column, 1st paragraph), so this polypeptide can reasonably be expected to contain both.  As evidenced by McNitt et al, these polypeptides bind to the cellular fibronectin extra domains A and B and tenascin-c (abstract), so this construct anticipates claims 1 and 6.  The base polypeptide is from Streptococcus pyrogenes (p31046, 2nd column, 2nd paragraph), anticipating claims 3 and 4.  This modified sequence bound to integrins α2β1 and α11β1 (abstract), anticipating claim 7.  The polypeptide was dissolved in water (a pharmaceutically acceptable carrier) for analysis (p31047, 2nd column, 2nd paragraph), anticipating claim 13.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658